I congratulate you, Sir, on
your election to the presidency of the General Assembly
at its fifty-third session. We wish you well in our shared
endeavours in the United Nations and offer you our full
cooperation. We would like to thank your predecessor for
his commitment and contribution, and to commend him
for his work throughout the last year.
I first addressed the Assembly as Foreign Minister
in 1977. Since then I have for many years had the
privilege to attend General Assembly sessions, but
without ministerial responsibility. I acknowledge with
gratitude the confidence of successive Prime Ministers.
To me, this also signifies the consensus on the national
interests and the foreign policy of India. When I
addressed the General Assembly in 1977, it was in many
ways a turning point in the history of India. The Janata
Government was a coalition of many factions, which
united in the restoration of our people?s faith in
democracy. Since then we have had many changes of
Government, but the people?s political awareness and
their faith in the institutions which uphold our
constitutional system has been unwavering. Today, when
I come to this rostrum as Prime Minister, I come on
behalf of another coalition. India has demonstrated that
democracy can take root in a developing country. I am
confident that the Indian experience will prove that
democracy can also provide the basis for stable, long-term
economic growth in developing societies. That is the path
that the people of India have chosen, and I stand before
the Assembly today as the symbol of this new resurgent
India.
16


The world of the 1970s has receded into history. The
shackling constraints of the cold war are gone. The
distinguishing feature of the last two decades has been the
spread of democracy worldwide. By force of example, we
have been one of the authors of the triumph of democracy.
From this flows our desire to see the democratization of the
United Nations itself. An international body that does not
reflect, and change with, changing international realities
will inevitably face a credibility deficit. We therefore
support a revitalized and more effective United Nations,
one that is more responsive to the concerns of the vast
majority of its Member States and is better equipped to
meet the challenges that are ahead of us in the twenty-first
century.
The Security Council does not represent contemporary
reality; it does not represent democracy in international
relations. Following the end of the cold war, it acquired the
freedom to act, but experience shows that the Council has
acted only when it was convenient for its permanent
members. The experience of Somalia does not do credit to
the Security Council — and there are other examples too.
Peacekeeping operations cannot be a reflection of ulterior
political priorities and perceptions.
There is only one cure: to bring in new blood. The
Security Council must be made representative of the
membership of the United Nations. Developing countries
must be made permanent members. This is a right to which
the developing world is entitled. The presence of some
developing countries as permanent members is inescapable
if the responsibilities of the Security Council are to be
effectively discharged, particularly when we see that the
Council acts almost exclusively in the developing world. It
is only natural that on decisions affecting the developing
world, these countries should have a say, on equal terms.
Along with other measures, the Security Council too must
be reformed, expanding its non-permanent membership so
that more developing countries can serve on it. But that
alone is not enough, because as long as effective power in
the Council rests with the permanent membership, the
interests of the developing world will not be promoted or
protected unless developing countries are made permanent
members on a par with the present permanent members.
Only this will make the Council an effective instrument for
the international community in dealing with current and
future challenges.
The new permanent members must of course have
the ability to discharge the responsibilities that come with
permanent membership. India believes it has that ability,
and, as we have said before from this rostrum, we are
prepared to accept the responsibilities of permanent
membership, and believe we are qualified for it.
It will be a great day when democracy becomes the
universal norm, and when the United Nations reflects that
democracy in its institutions and functioning. However,
open democratic societies have one scourge to contend
with: terrorism. The challenge before countries like mine
and other democracies is to maintain our openness,
safeguard individual rights, and at the same time give no
quarter to terrorists. Several speakers before me have
recounted the terrible toll that terrorists have exacted
worldwide, taking advantage of the trust that characterizes
open societies. I recall that the Group of Seven summit
almost two decades back identified terrorism as one of the
most serious threats to civilized societies. Events since
then, including the blowing up of the Air India Kanishka
aircraft and the Pan Am flight over Lockerbie, and the
recent bombings in Nairobi and Dar-es-Salaam, have only
established the correctness of that judgement.
Terrorism is one threat that affects us all equally.
Terrorism takes a daily toll around the world. It is the
most vicious among international crimes, and the most
pervasive, pernicious and ruthless threat to the lives of
men and women in open societies, and to international
peace and security. In India, we have had to cope with
terrorism aided and abetted by a neighbouring country for
nearly two decades. We have borne this with patience, but
none should doubt the strength of our resolve to crush
this challenge. Its tentacles have spread around the world.
Today, it has links with illicit trade in drugs and arms and
with money-laundering. In short, terrorism has gone
global and it can only be defeated by organized
international action.
Let us make up our minds once and for all: terrorism
is a crime against humanity. Unilateral steps can hardly
stand scrutiny in an open society, let alone in the eyes of
the international community. It should be the primary task
of all open and pluralist societies to develop collective
means for tackling this menace. At its summit meeting in
Durban, the Movement of Non-Aligned Countries called
for an international conference in 1999 to develop such a
collective response. We earnestly recommend that the
1999 conference launch the process of negotiations on an
international convention to provide for collective action
17


against States and organizations which initiate or aid and
abet terrorism.
Now, at the fiftieth anniversary of the Universal
Declaration of Human Rights, there is a growing realization
that economic, social, cultural, civil and political rights
form a seamless web. Analyses carried out in recent years
by the Office of the United Nations High Commissioner for
Refugees amply reflect the vicious cycle of how violations
of economic, social and cultural rights inevitably lead to
violations of civil and political rights. In defining its index,
the Human Development Report gives a higher weighting
to economic criteria for developing countries; this weighting
is reduced for developed countries, highlighting the
importance of the right to development for developing
societies. It is therefore a matter of concern that the
absolutism that some are seeking to advocate in the
promotion of human rights is often at the cost of the right
to development.
India has ratified both the International Covenant on
Economic, Social and Cultural Rights and the International
Covenant on Civil and Political Rights. Other institutions in
our country — the National Human Rights Commission, a
free media and an independent judiciary — all serve to
ensure that the rights set out in international human rights
statutes are enjoyed by all citizens. We also remain
convinced that unless progress is made on economic, social
and cultural rights, including the right to development, the
world will continue to witness international conflict leading
to migrations, displacement of people and human rights
abuses.
In the closing years of the twentieth century, the
challenge of nuclear disarmament is another of the priorities
facing the international community. We have successfully
prohibited chemical and biological weapons in recent
decades. The present century has witnessed the
development and the tragic use of nuclear weapons. We
must ensure that the legacy of this weapon of mass
destruction is not carried into the next century.
For the last half-century, India has consistently
pursued the objectives of international peace, along with
equal and legitimate security for all through global
disarmament. These concepts are among the basic tenets of
our national security. India has, over the years, sought to
enhance its national security by promoting global nuclear
disarmament, convinced that a world free of nuclear
weapons would enhance both global security and India?s
national security.
The negotiations on a Comprehensive Nuclear-Test-
Ban Treaty (CTBT) began in 1993 with a mandate that
such a treaty would contribute effectively to the non-
proliferation of nuclear weapons in all aspects, to the
process of nuclear disarmament and, therefore, to the
enhancement of international peace and security. India
participated actively and constructively in the
negotiations, and sought to place the Treaty in a
disarmament framework by proposing its linkage with a
time-bound programme for the universal elimination of all
nuclear weapons.
It is a matter of history that India?s proposals were
not accepted. The Treaty, as it emerged, was not accepted
by India on grounds of national security. We made
explicit our objection that, despite our stand having been
made clear, the Treaty text made India?s signature and
ratification a precondition for its entry into force. Mindful
of its deteriorating security environment, which obliged us
to stand apart from the CTBT in 1996, India undertook a
limited series of five underground tests, conducted on 11
and 13 May 1998. These tests were essential for ensuring
a credible nuclear deterrent for India?s national security in
the foreseeable future.
These tests do not signal a dilution of India?s
commitment to the pursuit of global nuclear disarmament.
Accordingly, after concluding this limited testing
programme, India announced a voluntary moratorium on
further underground nuclear test explosions. We conveyed
our willingness to move towards a de jure formalization
of that obligation. In announcing a moratorium, India has
already accepted the basic obligation of the CTBT. In
1996, India could not have accepted the obligation, as
such a restraint would have eroded our capability and
compromised our national security.
India, having harmonized its national imperatives
and security obligations and desirous of continuing to
cooperate with the international community, is now
engaged in discussions with key interlocutors on a range
of issues, including the CTBT. We are prepared to bring
these discussions to a successful conclusion, so that the
entry into force of the CTBT is not delayed beyond
September 1999. We expect that other countries, as
indicated in article XIV of the Treaty, will adhere to it
without conditions.
After protracted discussions, the Conference on
Disarmament in Geneva is now in a position to begin
negotiations on a treaty that will prohibit the production
of fissile materials for nuclear weapons or other nuclear
18


explosive devices. Once again, we are conscious that this is
a partial step. Such a treaty, as and when it is concluded
and enters into force, will not eliminate existing nuclear
arsenals. Yet we will participate in these negotiations in
good faith in order to ensure a treaty that is non-
discriminatory and meets India?s security imperatives. India
will pay serious attention to any other multilateralinitiatives
in this area during the course of the negotiations in the
Conference on Disarmament.
As a responsible State committed to non-proliferation,
India has undertaken that it shall not transfer these weapons
or related know-how to other countries. We have an
effective system of export controls and shall make it more
stringent where necessary, including by expanding control
lists of equipment and technology to make them more
contemporary and effective in the context of a nuclear
India. At the same time, as a developing country, we are
conscious that nuclear technology has a number of peaceful
applications, and we shall continue to cooperate actively
with other countries in this regard, in keeping with our
international responsibilities.
A few weeks ago, at the Non-Aligned Summit in
Durban, India proposed, and the Movement agreed, that an
international conference be held, preferably in 1999, with
the objective of arriving at an agreement before the end of
this millennium on a phased programme for the complete
elimination of all nuclear weapons. I call upon all members
of the international community, and particularly the other
nuclear-weapon States, to join in this endeavour. Let us
pledge that when we assemble here in the new millennium
it will be to welcome the commitment that mankind shall
never again be subjected to the use or threat of use of
nuclear weapons.
The decade of the 1990s has fallen far short of
expectations. Nowhere is this more apparent than on the
global economic scene. The sense of triumphalism that
heralded the wave of global capitalism is now giving way
to caution and realism. What was initially seen as an Asian
flu is now spreading to other continents.
The hypothesis that unfettered capital flows would
foster economic development, with the global financial
markets adjusting the exchange rates, stands falsified. What
we have seen is the growth of a large volume of “virtual
money” that has not been generated by productive
economic activity. But the power of the “virtual money” is
real, evident in the fact that national regulatory mechanisms
are unable to cope with the impact of its rapid movement
in and out of currencies. Its volatility in the short run
follows not economic logic but rumour and sentiment,
with results that are self-reinforcing. In developing
countries and in western financial capitals, there is now
a growing acceptance that premature liberalization of
capital markets has been a primary cause of the current
crisis.
Does it mean that the world should turn back from
globalization? Our answer is an emphatic “No”. Rising
economic interdependence is a phenomenon driven by the
technological imperative, but we must learn how to
manage the change. India has not been affected as
severely as some other countries, largely because we
adopted policies that were more prudent. But a drop in
commodity prices by 30 per cent in a year and a
reduction in net capital flows to the emerging markets by
50 per cent will have a negative impact on growth
everywhere, including in the developed world.
I must emphasize that democratically elected
leadership in an open developing society such as India
also faces another challenge. We cannot let an unbridled
free market system aggravate existing economic and
social disparities. In fact, we need policy instruments to
reduce disparities, thus creating a more stable
environment in the long term. Such policies are necessary
in accountable democracies and are in no way
inconsistent with managed liberalization.
It is high time that we begin a new international
dialogue on the future of a global and interdependent
economy. This is a task for the sovereign States
represented here and cannot be left solely to the dynamics
of an unregulated market place.
I think I speak for all of us when I say that we are
on the threshold of a new age. This is an overused phrase,
but we are all aware that an exciting new universe is
within our reach. Several centuries ago, Isaac Newton
described his scientific discoveries as pebbles on the
beach, while the ocean of truth lay undiscovered. It was
modest of that great scientist to so describe his work, but
I believe that we are now actually sailing
in the ocean of truth. We have made exciting discoveries
and will make many more which will move humankind
forward.
And yet there is also an uneasy feeling that all is not
well. The world is not at ease with itself. In almost all
parts of the world forces are bubbling under the surface
tranquillity that threaten the gains of the last century and
19


seek to lead the world towards bigotry, violence and
unhealthy exclusivism.
India has a message — not a new one, for almost all
religions have expressed the thought before. But we have
preserved the tenets of freedom, equality and tolerance in
our daily lives. If the world of the twenty-first century is to
be a better place than the world we have seen so far, these
values must prevail. History also shows that these are easier
to prescribe than to observe. And yet, as we move towards
ever closer interdependence, there is no alternative. The
world and its leaders must summon the will to rise to the
occasion and enter the new age with a new outlook. This is
the task before us, and I declare India?s readiness to make
its full contribution in the testing times ahead.
I close with an ancient “sloka” from the Rig Ved as
composed thousands of years ago in Sanskrit, the oldest
language in the world:
“Svastir manushebhyaha
Oordhvam Jugatu beshajam
Sam no astu dvipathe
Sam Chathusthpate
Om Shanti, Shanti, Shanti”
This means: Let all human beings be blessed with
prosperity. Let all flora and fauna which are life line of all
creatures grow abundantly. Let there be harmony with all
two-legged creations. Let there be harmony with all four-
legged creations. Let there be peace, peace, peace.







